DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is being examined under the Track one program. 
Claims 1, 2 and 5-18 are pending. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2022 has been entered.
The application claims priority to provisional application 63/115,503 filed 11/18/2020. 

Information Disclosure Statement
An IDS filed 10/4/2022 has been identified. The signed and initiated 1449 accompanies this action. 

Response to Amendments
The amendment was sufficient to overcome the objections to the claims as well as the rejection under 35 USC 112, second and first.

Claim Objections
Claim 7 is objected to because of the following informalities: by reciting “the”, “same” is not necessary.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul et al (US 20190153471 published May 23, 2019) as evidenced by Bautz (Immune Pharmaceuticals, 2015, pages 1-14). 
Paul et al teach use of an AAV encoding Bertilimumab also known as CAT-213. This is an IgG antibody as evidenced by Bautz (see page 3). The sequence is directed by a promoter (see ¶0014). It is a mAB (see Bautz).  These AAV are used to infect and transduce host cells in the subject to produce the allergen specific IgG AB (see ¶0370-0371). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al (US 20190153471 published May 23, 2019) as evidenced by Bautz (Immune Pharmaceuticals, 2015, pages 1-14) in view of Hoh et al (Allergy Clin Immunol, 2016, pages 157-167) and Orengo et al (Nature Communications, 2018, pages 1015), Ferrera (Journal of Immunology Research, 2016, pages 1-13) and Stokes ( Frontiers in Medicine, 2016, pages 1-8).
Hoh et al teach that mAB can be isolated from human IgE cells that have binding specificity to allergens (see page 164). These mABs are blocking AB in vivo and can be used therapeutically (see e.g. 9). Food allergies such as peanut are IgE allergens (see page 165). 
Orengo teaches that the goal of the use of these mABs is to compete with and prevent IgE engagement (see page 2, col 1). 
Paul teaches treatment of IgE allergies whereas Ferrera teaches that this includes Aspergillus which can be treated by mAB (see page 8). And the therapy is proposed to extend to milk (see page 8). Stokes further extends this to describing a need for IgG mAB therapy for peanut, milk and tree nuts (see page 4). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the therapeutics goals of Ferrera et al and Stokes into the design of Paul et al and to use the isolation methods of Orengo and Hoh. Such a modification would have resulted in a method encompassed by claims 5-7 and 12-18. As noted above: Paul teaches the ability to treat allergies with AAV encoding an IgG mAB whereas the art teaches other IgG mABs and targets that can be applied. To dos o would simply substitute one disease for another wherein the art as shown above teaches all of the components necessary to make and use the system of Paul et al for the milk, tree and Aspergillus allergies. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow expanded treatment. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633